Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-14-00268-CR

                                      Orlin VASQUEZ-DIAZ,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CR8526
                        The Honorable Angus K. McGinty, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: May 28, 2014

DISMISSED

           Orlin J. Vasquez Diaz entered into a plea bargain with the State, pursuant to which

appellant agreed to plead guilty or nolo contendere to aggravated assault with a deadly weapon.

The trial court imposed sentence in accordance with the agreement and signed a certificate stating

this “is a plea-bargain case, and the defendant has NO right of appeal.” Diaz attempts to appeal

the judgment. The clerk’s record, containing both the trial court’s Rule 25.2(a)(2) certification

and a written plea bargain agreement, has been filed. See TEX. R. APP. P. 25.2(d). The clerk’s

record establishes the punishment assessed by the court does not exceed the punishment
                                                                                     04-14-00268-CR


recommended by the prosecutor and agreed to by the defendant. See TEX. R. APP. P. 25.2(a)(2).

We have reviewed the clerk’s record, and the trial court’s certification appears to accurately state

that this is a plea bargain case and Vasquez-Diaz does not have a right to appeal. See Dears v.

State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should review clerk’s

record to determine whether trial court’s certification is accurate). This court must dismiss an

appeal “if a certification that shows the defendant has the right of appeal has not been made part

of the record.” TEX. R. APP. P. 25.2(d).

       We notified appellant that the appeal would be dismissed unless an amended trial court

certification showing he has the right to appeal has been made part of the appellate record by May

21, 2014. See TEX. R. APP. P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.–San

Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003,

pet. ref’d) (not designated for publication). An amended certification showing Vasquez-Diaz has

the right to appeal has not been filed. We therefore dismiss this appeal. TEX. R. APP. P. 25.2(d).

                                                  PER CURIAM

Do not publish




                                                -2-